                 Case 3:16-cr-00440-WHA Document 76 Filed 03/04/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            matthew.parrella@usdoj.gov
 9
     Attorneys for United States of America
10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                  STIPULATION AND [PROPOSED] ORDER
16                                   )                  CONTINUING STATUS CONFERENCE AND
       v.                            )                  EXCLUDING TIME FROM MARCH 5, 2019,
17                                   )                  THROUGH MARCH 12, 2019.
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20

21          Defendant Yevgeniy Nikulin, represented by Arkady Bukh and Valery Nechay, and the United
22 States, represented by Assistant United States Attorneys Michelle J. Kane and Matthew A. Parrella,

23 hereby stipulate to the following:

24          1.       On October 10, 2018, with the agreement of the parties, the Court ordered defendant
25 committed to the custody of the Bureau of Prisons for purposes of a mental competency examination

26 pursuant to 18 U.S.C. § 4241(b) (ECF No. 70);

27          2.       The Bureau of Prisons Forensic Psychologist provided a report to the Court, which the
28 Court provided to the parties on February 11, 2019;

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA
                 Case 3:16-cr-00440-WHA Document 76 Filed 03/04/19 Page 2 of 4



 1          3.       The parties appeared before this Court on February 12, 2019, for a hearing regarding

 2 defendant’s mental competency, however, defendant was not present because he had not yet been

 3 transported back to this District. The Court set a status conference regarding mental competency

 4 proceedings on March 5, 2019, at 2:00 p.m., and, at the parties’ request, set an evidentiary hearing on

 5 competency on March 19, 2019, at 8:00 a.m.;

 6          4.       Counsel for the United States conferred with the United States Marshals Service on

 7 February 27, 2019, regarding defendant’s progress in returning to this District. According to the

 8 Marshals Service, defendant was scheduled for the next transport to this District, after the prior transport

 9 was cancelled due to severe weather. The Marshals Service could not say for certain when defendant
10 would be back in this District, although it did believe that he would appear for the March 5, 2019, status

11 conference;

12          5.       Because counsel for defendant have been unable to consult with defendant regarding the

13 competency report, and because it does not appear that there will be time for such consultation prior to

14 the next status conference, the parties jointly request that the Court continue the March 5, 2019, status

15 conference one week to March 12, 2019, at 2:00 p.m. The continuance should allow counsel for

16 defendant time to consult with defendant and to evaluate the competency report;

17          6.       The Court, at the request of the parties, previously designated the case as complex based

18 on the nature of the prosecution, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii) (“it is unreasonable to expect

19 adequate preparation for pretrial proceedings or for the trial itself within the time limits established by

20 [the Speedy Trial Act]”);

21          7.       With the agreement of the parties, the Court excluded the time between February 12,

22 2019, and March 5, 2019, from Speedy Trial Act calculations pursuant to 18 U.S.C. § 3161(h)(1)(A) and

23 (F) (delay resulting from proceedings including mental competency evaluations and delay resulting from

24 transportation of defendant from another district).

25          8.       The parties continue to agree that the matter is complex based on the nature of the

26 prosecution, and that it is therefore unreasonable to expect adequate preparation for pretrial proceedings

27 or for the trial itself within the time limits established by the Speedy Trial Act, pursuant to 18 U.S.C. §

28 3161(h)(7)(B)(ii).

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                                  2
                 Case 3:16-cr-00440-WHA Document 76 Filed 03/04/19 Page 3 of 4



 1          9.       The parties also agree that the time until March 12, 2019, is excludable delay resulting

 2 from proceedings including mental competency evaluations and delay resulting from transportation of

 3 defendant from another district, pursuant to 18 U.S.C. § 3161(h)(1)(A) and (F).

 4 IT IS SO STIPULATED.

 5 DATED: February 28, 2019                                Respectfully submitted,

 6                                                         DAVID L. ANDERSON
                                                           United States Attorney
 7

 8                                                         /s/
                                                           MICHELLE J. KANE
 9                                                         MATTHEW A. PARRELLA
                                                           Assistant United States Attorneys
10

11                                                         /s/
                                                           ARKADY BUKH
12                                                         Counsel for Yevgeniy Alexandrovich
                                                           Nikulin
13

14                                                         /s/
                                                           VALERY NECHAY
15                                                         Counsel for Yevgeniy Alexandrovich
                                                           Nikulin
16

17                                                    ORDER
18

19          Based upon the stipulation of counsel, and for good cause shown, the Court finds that the case is
20 complex based on the nature of the prosecution and that it is therefore unreasonable to expect adequate

21 preparation for pretrial proceedings or for the trial itself within the time limits established by the Speedy

22 Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii). The Court further finds that the ends of justice served by

23 granting the continuance outweigh the best interests of the public and the defendant in a speedy trial. 18

24 U.S.C. § 3161(h)(7)(A).

25          Also based upon the stipulation of counsel, and for good cause shown, the Court finds that the
26 time from March 5, 2019, through March 12, 2019, is excludable delay resulting from proceedings

27 including mental competency evaluations and delay resulting from transportation of defendant from

28 another district, pursuant to 18 U.S.C. § 3161(h)(1)(A) and (F).

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                                  3
             Case 3:16-cr-00440-WHA Document 76 Filed 03/04/19 Page 4 of 4



 1          Therefore, IT IS HEREBY ORDERED that the status conference shall be continued from March

 2 5, 2019, to March 12, 2019, at 2:00 p.m. and that the time from March 5, 2019, to March 12, 2019, shall

 3 be excluded from computation under the Speedy Trial Act.

 4 IT IS SO ORDERED.

 5 Dated:    March 4, 2019.                            _______________________________________
                                                       HON. WILLIAM ALSUP
 6                                                     United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                               4
